IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 6, 2010

                                     No. 09-30182                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MAUREEN GREENE,

                                                   Plaintiff-Appellant
v.

SMILE COMMUNITY ACTION AGENCY; GERALDINE RUSSELL; ST.
MARTIN IBERIA LAFAYETTE COMMUNITY ACTION AGENCY; ALVIN
WILTZ; ANTHONY WILTZ; ROSALIE SPENCER,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 6:08-MC-43


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Maureen Greene appeals the district court’s denial of her motion to stay.
Greene filed the motion seeking permission from the district court to file suit
despite the fact that she has been banned from filing any further pleadings in
the district court absent authorization from a judge. Greene was originally
banned because she continued to file meritless law suits on similar facts.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30182

      Over the last twelve years, Greene has brought a variety of civil rights
claims against numerous employers – though none has survived to trial on the
merits. Indeed, Greene has filed at least ten such suits in federal court and four
in state court. The district court said that Greene has “abused judicial process,
wasted limited judicial resources and has cost the numerous parties she has
sued thousands of dollars in unnecessary attorneys’ fees.” Likewise, Greene’s
current appeal has no basis in law or fact.
      This is not the first time Greene has appeared before this court. At the
conclusion of one of her suits in 2006, we warned Greene that we are authorized
to impose penalties for vexatious and frivolous appeals. Greene v. Fontenot, 221
F. App’x. 343, 344 (5th Cir. 2007) (per curiam); see also Coghlan v. Starkey, 852
F.2d 806, 808 (5th Cir. 1988) (noting that the courts of appeal have authority to
compel sanctions sua sponte, even where not requested by an adverse party or
imposed by the district court). At that time, we chose not to impose a monetary
penalty even though it was likely warranted. Given Greene’s continued misuse
of the courts, we decide that such action is necessary. Even pro se litigants do
not have “unrestrained license to pursue totally frivolous appeals.” Clark v.
Green, 814 F.2d 221, 223 (5th Cir. 1987).
      Accordingly, Greene’s appeal is DISMISSED as frivolous and she is
ORDERED to PAY a sanction in the amount of $105 to the clerk of this court.
The clerk of this court and the clerks of all federal district courts within this
Circuit are DIRECTED to refuse to file any pro se civil complaint or appeal by
Greene unless she submits proof of satisfaction of this penalty. Greene should
review any pending appeals to ensure that they are not frivolous. See Lovell v.
Greer, 250 F.3d 740, *1 (5th Cir. 2001) (unpublished).




                                        2